215 S.E.2d 825 (1975)
26 N.C. App. 340
William KNUCKLES and Corinthea Richardson
v.
Beatrice SPAUGH et al.
Nos. 7521DC246, 7521DC247.
Court of Appeals of North Carolina.
June 18, 1975.
*826 Gerald C. Kell and Reita P. Pendry, Winston-Salem, for plaintiffs.
Richard Tyndall, Robert A. Wicker and R. Bradford Leggett, Winston-Salem, for defendants.
VAUGHN, Judge.
Plaintiffs' appeal presents essentially the same questions raised in Thompson v. Shoemaker, 7 N.C.App. 687, 173 S.E.2d 627 (1970). Plaintiffs concede that in Thompson this court followed the applicable decisions of the North Carolina Supreme Court but urge that this court ignored the "spirit of the times." This court will, of course, continue to adhere to the opinions of the Supreme Court according to our best knowledge and understanding of the meaning of cases decided by that court. Moreover, the lawmaking body of this State, the legislative branch, has just recently declined to enact legislation which would have brought about many of the changes in the law that plaintiffs urge this court to make by judicial decision. See H.B. 598, "Landlord and Tenant Act," N.C. General Assembly (1975) (Committee Substitute tabled 4 June 1975 in the House of Representatives.) On plaintiffs' appeal, the judgment is affirmed.
On defendants' appeal, the only question is whether the judge erred in allowing plaintiffs to appeal as paupers. We hold that he did not.
The judgments are affirmed.
Affirmed.
BRITT and PARKER, JJ., concur.